Citation Nr: 1611318	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ankle condition. 

2.  Entitlement to an initial disability rating in excess of 20 percent for status post lumbar strain with degenerative disc disease (for the periods the 20 percent rating was assigned).
 
3.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative changes status post reconstruction.
 
4.  Entitlement to an initial compensable disability rating for right knee scarring since May 22, 2009.
 
5.  Entitlement to a compensable disability rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes.

6.  Entitlement to a compensable disability rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO is the agency of original jurisdiction (AOJ).  

In a March 2012 decision, the Board made the following determinations:  (1) Denied an initial disability rating higher than 20 percent for the status post lumbar strain with degenerative disc disease for the period from May 2, 2006 to October 28, 2007 and for the period from November 6, 2008 to May 21, 2009; (2) granted an initial 40 percent rating for status post lumbar strain with degenerative disc disease for the period from October 29, 2007 to November 5, 2008; (3) denied a disability rating higher than 10 percent for right knee degenerative changes from May 2, 2006 to May 14, 2008; (4) denied an initial compensable rating for right knee scarring for the period from May 2, 2006 to May 21, 2008; (5) denied compensable ratings for left and right foot hallux valgus for the period prior to May 21, 2009.  

In making those determinations, the Board relied on a February 2007 examination.   

In that March 2012 document, the Board also remanded the same disabilities for different time periods for additional development, to include VA examinations, and then to readjudicate the claim as follows:  Entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease since May 22, 2009; entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction since May 15, 2008; entitlement to an initial compensable rating for right knee scarring since May 22, 2009; entitlement to a compensable rating for left foot hallux valgus with hammertoes of the second, third, and fourth toes since May 22, 2009; and entitlement to a compensable rating for right foot hallux valgus with hammertoes of the second, third, and fourth toes since May 22, 2009.

In the Introduction of the March 2012 document, the Board stated that earlier that month the Veteran's representative presented argument on entitlement to service connection for, among other disabilities, bilateral ankle disabilities.  The Board stated the Veteran had included a copy of his notice of disagreement with the bilateral ankle service connection determination when he submitted his VA Form 9, Substantive Appeal.  However, the Board concluded that the Veteran's VA Form 9 indicated that his appeal did not include the bilateral ankle disabilities.  A bilateral ankle service connection issue is not listed on the title page of the March 2012 document.  

The Veteran appealed the March 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a December 2013 decision, the Court vacated the March 2012 Board decision as to the Veteran's claims for (1) an initial rating in excess of 20 percent prior to October 29 2007 and between November 6 2008 and May 21 2009 for status post lumbar strain with degenerative disc disease (2) a rating in excess of 10 percent prior to May 15 2008 for right knee degenerative changes status post reconstruction (3) a compensable rating prior to May 22 2009 for right foot hallux valgus with hammer toes of the second, third, and fourth toes (4) a compensable rating prior to May 22 2009 for left foot hallux valgus with hammertoes of the second, third, and fourth toes and (5) service connection for bilateral ankle conditions and remand those matters for further proceedings consistent with this decision.  

The Court agreed with the Veteran that a February 2007 VA compensation and pension (C&P) of the Veteran's lumbar spine, right knee, and bilateral feet was "inadequate".  The Court also found the Board's reasons and bases inadequate with regard to those issues.  Finally, the Court agreed that the Board provided an inadequate statement of reasons and bases when it found that it lacked jurisdiction over the claim of entitlement to service connection for bilateral ankle disabilities.  

In March 2014, the Board sent a letter to the Veteran informing him that the case had been remanded to the Board from the Court and that he had the opportunity to submit additional argument and/or evidence in support of his appeal before the Board proceeded with readjudication.  The Board informed him that he had 90 days to do so.  In June 2014, the Veteran submitted a statement and included two items of evidence - a statement from his spouse and from a coworker.  

In a standard response form he checked an option asking the Board to send his case back to the AOJ for review of the newly submitted evidence.  

In July 2014, the Board remanded this case to the AOJ for additional development.  The Remand directives were to (1) review evidence added to the records since the January 2013 Statement of the Case and readjudicate the case, (2) provide notice as to the evidence needed to substantiate a claim for TDIU, and (3) adjudicate the TDIU issue.  

The July 2014 Remand listed seven issues on the title page, as follows:  (1) Entitlement to service connection for bilateral ankle condition; (2) entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease (for the periods the 20 percent rating was assigned); (3) entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction; (4)  Entitlement to an initial compensable rating for right knee scarring since May 22, 2009; (5) entitlement to a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes; (6) entitlement to a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes; and (7) entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

The Board apologies for the many delays in the full adjudication of this case.  This is the first time this case has been before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In argument received in February 2016, the Veteran's representative contended that the Board had disregarded the December 2013 Court decision with regard to the inadequate 2007 examination of the Veteran's lumbar spine, right knee, and feet.  The representative argued that, given the Court's determination that the 2007 examination was inadequate, the Board should have directed the AOJ to provide an "adequate" examination, 

The Court made several determinations in the December 2013 decision.  First, it rejected the Secretary's argument that the rating criteria for the lumbar spine disability exclude such considerations as pain.  Citing to Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), the Court explained that the Board must discuss any limitations the claimant experiences due to pain, weakness, or fatigue when rating joint disabilities, including disability of the spine.  

Second, the Court noted the Secretary's concession that the Board did not discuss whether the February 2007 VA examiner complied with the instruction in 38 C.F.R. § 4.59 that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The Court then stated that it agreed that the Board did not adequately address § 4.59 with respect to the February 2007 examination.  

Third, the Court found that the 2007 medical examination was inadequate because the examiner failed to provide any opinion as to whether there is additional limitation of motion due to pain despite the Veteran's report of flare-ups of the lumbar spine, right knee, and bilateral feet, or whether there is additional functional loss when the joints are used repeatedly over time, despite the examiner's documentation of the Veteran's complaints of increased pain on prolonged walking and standing.  The Court held that on remand, the Board must obtain a new medical examination that is compliant with the precepts of § 4.59 and the holdings in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and Deluca v. Brown, 8 Vet. App. 202 (1995).  

Pursuant to the Board's March 2012 Remand, VA afforded the Veteran a medical examination of his thoracolumbar spine, knee, and feet in April 2012.  The examiner completed a standardized Disability Benefits Questionnaire (DBQ) specific to each anatomical area.  Upon review of the DBQs, the Board concludes that the examination does not adequately address the concerns of the Court and another remand is necessary with respect to the knee, back, and feet claims.  Hence, a remand is necessary to comply with the Court's decision.  

Service treatment records document that the Veteran sought treatment in June 1985 for left ankle pain after twisting his ankle playing basketball several days earlier.

Assessment was mild swelling and tenderness to the lateral inferior aspect of the malleolus.  He had good range of motion and strength and was neurologically intact.  Assessment was a one degree sprain of the left ankle.  The plan was light duty for seven days and hot soaks.  

Treatment notes from June 1992, although nearly illegible, show complaints of left ankle and foot pain of three weeks duration.  The Veteran reported that his foot felt as if he had stepped on a sharp rock and that he had been walking on the side of his foot recently.  Objectively, he had no swelling or joint tenderness and was negative for eversion, inversion and medial lateral malleolus.  He was negative for any signs of trauma.  The assessment was flat feet and he was instructed to take Motrin, elevate his feet, and use insole cushions.  There are no other service treatment record reports of left ankle symptoms or treatment and no reports of right ankle symptoms or treatment.  

A December 1992 VA examination report documents that the Veteran denied any problem with his feet or ankle or any previous injury.  His ankles were examined, but no diagnosis provided.  

In his May 2006 claim and in his notice of disagreement, the Veteran stated that his claim of entitlement to service connection for bilateral ankle disabilities is based on marching in combat boots during service.  

VA afforded the Veteran an examination of his ankles in February 2007.  The examiner documented the Veteran's report that he had sprained his left ankle during service while playing basketball.  The examiner also stated that the service treatment records showed the injury was a one degree sprain occurring in June 1985.  Relevant diagnosis was status post left ankle sprain with residual pain.  The examiner opined that the left ankle condition was less likely than not related to the complaint shown during service.  The examiner based this on the 1985 left ankle sprain, the normal VA examination in December 1992, and that the Veteran had no specific treatment for the left ankle pain in the VA treatment records.  The examiner stated that the Veteran had a first degree sprain in 1995, apparently meaning 1985 as there is no other reference to a 1995 sprain anywhere in the record. The examiner stated that a first degree sprain is minor trauma and that because he was young at the time it is likely that he recovered from the minor injury.  

The examiner did not address the June 1992 service treatment record entry regarding left ankle symptoms.  Additionally, the examiner provided no opinion as to whether marching in combat boots during service resulted in any current right or left ankle disability.  The omission of an acknowledgment of the 1992 entry alone renders the opinion inadequate under current case law (it is important for the Veteran to understand that many of the cases cited did not exist at that time the VA had the Veteran evaluated in 2007). 

As additional evidence from the examinations will result in evidence relevant to the TDIU issue it would be premature for the Board to adjudicate the appeal as to that issue at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his ankles, thoracolumbar spine, right knee, and feet.  The examiner must review the claims file in conjunction with the examination.  All necessary diagnostic testing must be conducted.  The examiner must accomplish the following:

(a)  Identify any and all current disorders of each of the Veteran's ankles.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the identified disorders of either ankle had onset during or was caused by his active service.  The examiner must include an explanation that addresses whether prolonged marching in combat boots during service resulted in any current disorder of either ankle.  The examiner must address the significance of the June 1992 service treatment record entry that the Board finds, as fact, to document complaints of symptoms of the Veteran's left ankle present for three weeks.  Rationale must be provided to support any opinions rendered.  

(c)  Identify all manifestations of his service connected right knee, thoraolumbar spine, and feet disabilities and provide findings and explanation of the severity of the manifestations.  In addition, the examiner must test each of these joints for pain in both active and passive motion, in weight-bearing and nonweight-bearing positions and must state in the examination report whether this was accomplished and the findings from the testing.  Additionally, the examiner must address whether the Veteran has additional functional loss of the feet, thoracolumbar spine, and right knee due to pain, fatigue, or weakness during flare-ups and/or during repeated use over time (as the Veteran has reported increased pain on prolonged walking and standing).  

The examiner must identify the extent of any such additional functional loss.  To the extent that the Veteran may no longer experience flare-ups of one or more of these joints, the examiner must interview the Veteran as to his history of flare-ups and document the results.  

3.  This is a complex case back from the Veteran's Court, and should be reviewed in detail.  Then, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, furnish a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




